Citation Nr: 0601308	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected 
post-traumatic stress disorder (PTSD) include chronic and 
intermittent feelings of anxiety, depression, thoughts of 
death, ritualistic behaviors, and social withdrawal, as well 
as nightmares and flashbacks, with his social impairment 
described by the medical evidence as constant and severe.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  


A VCAA notice must be provided to a claimant before the 
initial unfavorable VA decision on a claim for VA benefits.  
See 38 U.S.C.A. § 5103(a); see also Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA provided the 
veteran with notice of the VCAA in April 2004, following the 
initial decision on the claim in December 1997.  The timing 
requirement of the notice as set forth in Pelegrini was not 
met prior to the initial rating decision, however, to decide 
the appeal would not be prejudicial to the claimant since the 
VCAA had not yet been enacted at the time the veteran's 
original claim was adjudicated.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  The RO informed the 
veteran in the April 2004 VCAA letter about the information 
and evidence that was necessary to substantiate the claim for 
an increased disability rating.  Specifically, the letter 
stated that for the veteran to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that manifestations of his service-
connected disability had increased in severity.

In addition, the RO informed the veteran in the April 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran provide evidence that had not 
previously been considered, showing that his service-
connected PTSD had increased in severity.  The evidence could 
be a statement from his doctor containing physical and 
clinical findings, the results of any laboratory tests or 
x-rays and the dates of examinations and tests.  The veteran 
was also informed he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner the veteran's 
disability had become worse.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims 
folder.  The veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
The claimant was notified of the need for a VA examination, 
and one was accorded him.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.  

The veteran's claim for service connection for PTSD was 
received on July 18, 1997.  In a rating decision dated 
December 1997, service connection for PTSD was granted and a 
30 percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400 
(2005).  In February 1999, the RO increased the veteran's 
disability evaluation from 30 percent to 50 percent 
disabling, effective July 18, 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2005).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The veteran's PTSD was initially rated as 50 percent 
disabling.  The applicable rating criteria is contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of a 50 
percent evaluation is warranted for PTSD where there is 
objective evidence demonstrating occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work- like setting; and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Scores 
ranging from 51 to 60 reflect more moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends, conflicts with peers 
or co-workers.  Id.  Scores ranging from 41 to 50 reflect 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational or school functioning, 
such as no friends, unable to keep a job.  Id. 

In July 1997, the veteran was seen at G.C.C.M.H.S. for an 
initial evaluation.  He stated he had flashbacks, recurring 
dreams of the Vietnam War, distressing recollections and 
intense psychological distress to exposure of events that 
resembled aspects of the war.  He avoided stimuli associated 
with the war by efforts to avoid thoughts or feelings 
associated with the war and avoided activities that reminded 
him of the trauma.  He had diminished interest in activities, 
felt detached or estranged from others and felt unable to 
have loving feelings.  The veteran also had symptoms of 
increased arousal by having difficulty sleeping, 
irritability, difficulty concentrating, hypervigilance, 
exaggerated startle response and physiologic reactivity to 
events that symbolized or resembled any aspect of the Vietnam 
War.  The diagnosis was chronic PTSD and a global assessment 
functioning (GAF) score of 60 was assigned.

In August 1997, the veteran participated in a VA PTSD 
examination.  The veteran reported that he had flashbacks and 
was hospitalized several times in the past.  He stated he 
cried for no reason and described his flashbacks as seeing 
children die.  He stated that he felt guilty that he survived 
while other members of his team died.  He also felt bitter 
that he was sent to Vietnam while others were not.  The 
veteran stated that he did not feel close to many people 
except his mother, brother, and daughter.  He indicated that 
he had difficulty trusting people.  He denied any symptoms of 
severe anxiety and panic attacks but stated that in the past 
he had symptoms suggestive of panic attacks.  The examiner 
noted that it appeared the veteran was exposed to traumatic 
events in Vietnam that were outside the realm of normal human 
experience.  The veteran had numerous flashbacks and 
nightmares, particularly in the 1980s, which significantly 
affected his life.  He was able to hold a job, and he 
continued to hold his job because his supervisors were very 
understanding.  The veteran was able to function at an 
occupational level, but he appeared to have significant 
impairment in social situations, was not able to maintain a 
successful relationship or friends.  The diagnosis was PTSD 
and a GAF score of 75 to 85 was assigned.  The veteran was 
noted to be moderately impaired secondary to his PTSD.

An Individual Plan of Service from G.C.C.M.H.S., dated 
September 1997, stated that the veteran had flashbacks and 
nightmares of Vietnam.  The diagnosis was PTSD and a GAF 
score of 45 was assigned.

In a letter dated April 1998, the G.C.C.M.H.S. examiner 
stated that the veteran was being treated for a primary 
diagnosis of PTSD.  The veteran's symptoms included psychic 
and/or emotional numbing; depression, feelings of 
helplessness, apathy, dejection and withdrawal; anger, rage 
and hostility, feeling like a walking time bomb; anxiety and 
specific fears associated with combat; emotional constriction 
and unresponsiveness; tendency to react under stress with 
survival tactics, inappropriate coping responses; sleep 
disturbances with recurring nightmares of combat scenes; loss 
of energy in activities including fatigue and lethargy; 
hyper-alertness to include startling easily and irritability; 
avoidance of activities that aroused memories of trauma 
during the war; survival guilt; flashbacks to traumatic 
events experienced in the war; impaired cognitive 
functioning, including ideological changes in his value 
system and fantasies of retaliation and/or destruction that 
became pervasive; cynicism and distrust of the government; 
alienation; negative self-image and low self esteem; short 
term memory impairment; and impaired interpersonal 
relationships.

The examiner stated that based upon the veteran's work 
history and job assignment, he was not placed on any 
psychiatric medication for his condition.  It was noted that 
the veteran endured a great deal of stress and pressure, and 
spent a great deal of energy to maintain and conduct himself 
in a non-violent manner.  The examiner also noted that the 
veteran came into treatment because he was beginning to lose 
control and was afraid that if left unchecked, he would end 
up in the hospital and lose his job because of a zero 
violence policy at work.

In May 1998, the G.C.C.M.H.S. examiner stated that the 
veteran had shown a significant decline in operant behavior.  
This was characterized by a rapid increase of intense wartime 
nightmares, strong feelings of rage and irrational 
retaliation.  His symptoms were attributed to his work 
environment.  The veteran stated he felt haunted by a sense 
of being ambushed and/or wounded by operational foremen or 
supervisors in his plant.  Due to the veteran's past and 
current behavior, the examiner suggested that he retire as 
soon as possible.

In April 1999, the G.C.C.M.H.S. examiner recounted the 
veteran's history and stated that although the anxiety 
stressors had abated, the veteran was experiencing 
depression.  

In September 1999, the G.C.C.M.H.S. examiner noted that the 
veteran was oriented times three.  His mood and affect were 
congruent and he was happier and less anxious than he had 
been.  His judgment and reality testing were good.  His 
insight into his own health condition was also good.  The 
diagnosis was PTSD and a GAF score of 67 was assigned.

In November 2004, the veteran participated in a VA PTSD 
examination.  The veteran denied any hospitalizations since 
the August 1997 VA examination.  He received outpatient 
mental healthcare through the G.C.C.M.H.S. until 
approximately 2001 and indicated that he last met with a 
physician in approximately 2001 to 2002.  He denied any 
health problems and was not taking any medications.  His 
primary complaints were nightmares related to Vietnam.  He 
stated he could not be in crowds, nor was he able to sustain 
a relationship.  He described intermittent feelings of 
depression and anxiety.  He had occasional thoughts of death, 
but denied any suicidal thoughts, plans or ideation.  The 
depression and anxiety fluctuated in intensity.

The veteran denied any arrests or time spent in jail.  He 
retired from his job in 1998 and was ambivalent about 
returning to work.  He stated he would like to work to occupy 
his time, but felt that he would not be able to relate 
appropriately to fellow employees and supervisors.  The 
veteran had a close relationship with his daughter and 
grandson and an elderly gentleman with whom he had worked.  
He denied any use of alcohol or drugs and stated he had no 
medical problems.  There had been no episodes of violence 
since the last VA examination in 1997.  He had not made any 
suicide attempts.

Upon mental status examination, the veteran was neatly 
groomed and oriented to person, place and time.  He 
cooperated with the examination.  There was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations or their persistence.  He made eye contact and 
interacted appropriately with the examiner.  He described 
intermittent thoughts of death, but denied any suicidal or 
homicidal thoughts, ideas, plans or intent.  There was no 
evidence of memory impairment.  He described some obsessive 
or ritualistic behaviors, but stated they did not interfere 
with his routine.  His rate and flow of speech was relevant, 
logical, coherent and goal-directed.  There was no evidence 
of lack of impulse control and he described occasional 
nightmares.

The Beck Anxiety Index was consistent with severe symptoms of 
anxiety.  The most severe symptoms of anxiety were a constant 
feeling of worse things happening and feeling nervous.  The 
veteran's score on the Beck Depression Inventory was 
consistent with extremely severe symptoms of depression.  The 
severe symptom was feeling as though he was being punished.  
The moderate symptoms included feeling sad, hopeless and that 
he was a failure.  He also felt guilty, disgusted with 
himself, lacked interest in other people, had difficulty 
making decisions and having to push himself to do anything.  

The diagnosis was PTSD, with associated symptoms of chronic 
and intermittent feelings of depression, anxiety, and social 
withdrawal.  His described re-experiencing the Vietnam War in 
the form of nightmares and occasional flashbacks.  His social 
impairment was constant and severe.  A GAF score of 52 was 
assigned.  The examiner stated that this score was assigned 
because of the presence of moderate to severe symptoms of 
depression and anxiety, moderate difficulty and social 
functioning.  The veteran had few friends and little to no 
leisure or social activities.  The examiner concluded that 
the veteran had recurrent nightmares that were related to his 
Vietnam War experiences.  He had chronic feelings of guilt 
over having survived the Vietnam War.  He was unable to 
maintain close interpersonal relationships and had chronic 
feelings of depression that fluctuated in intensity.  He 
described ritualistic behaviors, anxiety and panic attacks, 
but none of the symptoms appeared to reach the threshold 
required for separate diagnoses.

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD 
warrant no more than a 50 percent evaluation.  The evidence 
shows that the veteran has difficulty in adapting to 
stressful circumstances.  Additionally, ritualistic behavior 
has been reported; however, it has not been shown to 
interfere with routine activities.  Suicidal ideation, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, and intermittent illogical, 
obscure, or irrelevant speech has not been shown by the 
record.  Panic attacks and depression is intermittent and 
does not affect the veteran's ability to function 
independently, appropriately, and effectively.  Social 
withdrawal has been shown by the evidence, as has difficulty 
in establishing social relationships; however, the veteran 
has been able to maintain good relationships with his mother, 
daughter, grandson, and an elderly friend.  Accordingly, the 
criteria for a 70 percent evaluation for PTSD have not been 
met, and an initial evaluation in excess of 50 percent for 
PTSD is not warranted. 

As noted above, service connection for PTSD was granted and 
assigned a 30 percent evaluation for PTSD as of the date of 
receipt of the veteran's claim, i.e., July 18, 1997.  See 
38 C.F.R. § 3.400.  Subsequent to this decision, a 50 percent 
disability rating was granted, effective as of July 18, 1997.  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 50 percent 
for the disability at issue at any time subsequent to July 
18, 2005.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


